DETAILED ACTION
Status of the Application
Claims 1-14 are pending in the instant application.  None of the claims have been amended.  No new claims have been added. 
This is a Final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted January 13, 2010 and September 9, 2018, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the element B has a higher concentration on the surface of the particles than an inside of the particles.  It is unclear how element B migrates to the surface of the positive electrode active material and how element A does not.  
The Office’s appreciates the Applicant’s response to this rejection.  However, there are several reasons why element B has a higher concentration on the surface of the particles than an inside of the particles, i.e. as a result of the feeding rate of elements A and B, as a result of the size of the particle or as a result of what happens to the particles during the charging and discharging of the battery.  Accordingly, if the method of manufacturing the claimed particles is critical, the Applicant should consider claiming the method of making the positive electrode active material for a lithium ion secondary battery.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2016/0181614) in view of Jung (US 2014/0178739).
Regarding claim 1, Suga et al. teaches a positive electrode active material for a lithium ion secondary battery, comprising:
LixCo(1-y-z-w)NiyMnzAwO2 where LiCo0.50Ni0.25Mn0.25O2 where x = 1, y = 0.25, z = 0.25, (para. [0022]; corresponds to a material represented by LiCo(1-α-β)A(α)B(β)O2, wherein element A is Ni, element B is Mn, α is 0.25, β is 0.25); where an average valence of the element A is 2, and an average valence of the element B is 4.0 (see the material provided above);
Because the positive electrode active material of Suga et al. has the same structure as the positive electrode active material of the claimed invention, one of ordinary skill in the art would expect for the positive electrode active material of Suga to comprise (1) a difference between an ionic radius of the element A and an ionic radius of lithium is equal to or less than 20%, (2) a difference between an ionic radius of the element B and the ionic radius of lithium is equal to or more than 25%; and (3) the element A is uniformly distributed in particles of the positive electrode active material.  
Suga et al. in the aforementioned material teaches a total doping amount (α+β) of the elements A and B satisfies 0.50mol% = α+β, a doping amount a of the element A satisfies 0.25 mol%, and a doping amount β of the element B satisfies 0.25mol % {the claimed range and the range of the prior art overlap, therefore, the claimed range of a total doping amount (α+β) of the elements A and B satisfies 0.1mol%< α+β < 8 mol%, a doping amount a of the element A satisfies 0.05 mol% < a < 5mol%, and a doping prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Suga et al is silent regarding a material wherein the element B has a higher concentration on a surface of the particles than an inside of the particles.  However, Jung et al. teaches that it is known in the art for a lithium ion secondary battery that includes a positive electrode active material including a lithium-nickel cobalt manganese composite metal comprising a coating layer of Al, Si, Ge, etc. (corresponds to a material wherein the element B has a higher concentration on a surface of the particles than an inside of the particles; para. [0035]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode active material of Suga et al. by incorporating a coating layer of Al, Si, Ge, etc. as taught by Jung et al. thereby creating a material wherein the element B has a higher concentration on a surface of the particles than an inside of the particles in order to create a positive electrode for a rechargeable lithium battery being capable of improving cycle-life characteristics (para. [0024]). 
Regarding claim 2, modified Suga et al. teaches a positive electrode for a lithium ion secondary battery, wherein the positive electrode includes a positive electrode active material (Suga et al., para. [0029]).  
Regarding claim 4
Regarding claim 5, modified Suga et al. teaches a positive electrode wherein the current collector has a thickness of 15 µm (Suga et al., para. [0029]).  
Regarding claim 7, modified Suga et al. teaches a lithium ion secondary battery, wherein the lithium ion secondary battery includes the positive electrode active material according to claim 1 (Suga et al., paras. [0030] and [0031]).  
Regarding claim 11, modified Suga et al. teaches a lithium ion secondary battery, wherein the lithium ion secondary battery includes a separator (Suga et al., para. [0026]).
Regarding claim 13, because the positive electrode active material of Suga et al. has the same structure as the positive electrode active material of the claimed invention, one of ordinary skill in the art would expect that the lithium ion secondary battery has a full battery charging voltage of equal to or greater than 4.40 V.
Regarding claim 14, because the positive electrode active material of Suga et al. has the same structure as the positive electrode active material of the claimed invention, one of ordinary skill in the art would expect that the lithium ion secondary battery wherein the lithium ion secondary battery has a charging potential of equal to or greater than 4.45 V versus a Li/Li+ redox electron pair.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. view of Jung as applied to claim 2 above, and further in view of Xiang et al. (US 2012/0043500).
Regarding claim 3, modified Suga et al. is silent regarding a positive electrode active material wherein the positive electrode has a bulk density of greater than 3.8g/cc.  3 (greater than 3.8 g/cc; corresponds to a compacted density; Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode active material of modified Suga et al. by incorporating a bulk density/compacted density that is greater than 3.8 g/cc as taught by Xiang et al. in order to produce a battery with excellent electrochemical performance (Xiang et al., Abstract).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. view of Jung as applied to claim 2 above, and further in view of Ohishi (US 2009/0023071).
Regarding claim 6, modified Suga et al. is silent regarding a positive electrode wherein the positive electrode includes a binder having a weight percentage from 0.1 wt% to 30 wt%.  However, Ohishi teaches that it is known in the art for a positive electrode includes a binder having a weight percentage from 1 wt% to 50 wt% (para. [0049]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode of modified Suga et al. by incorporating a binder weight percentage from 1 wt% to 50 wt% as taught by Ohishi to ensure good adherence of the positive electrode active material to the positive electrode current collector (because the claimed range, 0.1 wt% to 30 wt%, and the range of the prior art, from 1 wt% to 50 wt%, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. view of Jung as applied to claim 7 above, and further in view of Lee et al. (US 2019/0237823).
Regarding claim 8, modified Suga et al. is silent regarding a lithium ion secondary battery wherein the lithium ion secondary battery includes an electrolyte including nitriles, i.e. succinonitrile, in an amount of 0.2-10%.  However, Lee teaches that it is known in the art for a lithium ion secondary battery to include an electrolyte including nitriles in an amount of 0.1-10% based on the total weight of the electrolyte (para. [0060]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of modified Suga et al. by incorporating nitriles in an amount of 0.1-10% as taught by Lee et al. in order to improve the life characteristics of the battery, suppress the decrease of the battery capacity, and improve the discharge capacity of the battery {Lee et al., para. [0060]; because the claimed range, 0.2-10%, and the range of the prior art, 0.1-10%, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 9, modified Suga et al. teaches a lithium ion secondary battery wherein the electrolyte includes a non-aqueous lithium salt electrolyte (Suga et al., para. [0025]).  
Regarding claim 10, modified Suga et al. teaches a lithium ion secondary battery wherein the non-aqueous lithium salt electrolyte includes a non-aqueous electrolyte (Suga et al., para. [0025]), a lithium salt (Suga et al., para. [0025]) and an additive (nitrile; Lee et al., para. [0060]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. view of Jung as applied to claim 11 above, and further in view of Awano et al. (US 2005/0271576).
Regarding claim 12, modified Suga et al. is silent regarding a lithium ion secondary battery wherein the separator has a pore diameter from 0.01 µm to 10 µm, and a thickness from 5 µm to 300 µm.  However, Awano et al. teaches that it is known in the art for a lithium secondary battery to comprise a separator having a pore diameter from 0.01 µm to 10 µm, and a thickness from 5 µm to 300 µm (para. [0058]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of the lithium ion secondary battery of modified Suga et al. by incorporating a pore diameter from 0.01 µm to 10 µm, and a thickness from 5 µm to 300 µm in order to create a separator with high ion transmittance with maintaining a desired mechanical strength (Awano et al., para. [0058]).  

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.
Applicant argues: [T]he Patent Office notes that Claim 1 recites the element B has a higher concentration on the surface of the particles than an inside of the particles and alleges that It is unclear how element B migrates to the surface of the positive electrode active material and how element A does not. See Office Action, pages 2-3.  Applicant respectfully disagrees. As detailed in the specification, the distributions of elements A&B are mainly controlled by their feeding rates. Particularly, refer to [0038], “By controlling the feeding rate of the element B source solution, the element B has a concentration on a particle surface greater than that inside the particle by 20% or more.”  As corresponding evidence, in Example 1, aluminum chloride and manganese chloride were first added at a rate of 0.35L/h for 11h, and then at 0.65L/h to the mixed solution for 1h; magnesium oxide, titanium dioxide and nickel oxide were added for one time and blended uniformly in a mixer.  In contrast, in comparative Example 2, the aluminum chloride solution and manganese chloride solution were added for one time at a rate of 0.5L/h. (in this Comparative Example, aluminum and manganese were distributed uniformly in the lithium cobalt oxide particles).  Thus, with the above Examples, it can be inferred that the distributions of elements A&B can be controlled by their feeding rates.  As such, from the disclosures in original description, the skilled artisan can clearly know how element B migrates to the surface of the positive electrode active material and how element A does not. 
The Office’s appreciates the Applicant’s response to this rejection.  However, there are several reasons why element B can have a higher concentration on the surface of the particles than the inside of the particles, i.e. as a result of the feeding rate of elements A and B, as a result of the size of the particle or as a result of what happens to the particles during the charging and discharging of the battery.  Accordingly, if the method of manufacturing the claimed particles is critical, the Applicant should consider claiming the method of manufacturing the positive electrode active material for a lithium ion secondary battery.
It is the Office’s position that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Applicant argues:  In contrast to the claimed invention, the cited references alone or in combination fail to render obvious the present claims.  In this regard, the Patent Office alleges that Suga has disclosed a similar positive electrode active material for a lithium ion secondary battery to that of claim 1, but admits that it is silent regarding the distribution of element B (i.e. the element B has a higher concentration on a surface of the particles than an inside of the particles). Nevertheless, the Patent Office alleges that such a distribution has already been disclosed by Jung. See Office Action, pages 4-5.  Applicant respectfully disagrees. As discussed above, the idea of the present application mainly relates to the distributions of elements A and B, especially element B (i.e. element B is doped (distributed) inside the particles, wherein the concentration near the surface is greater than the area near the core (inside)), but the Patent Office alleges that Jung also provided some teachings about making element B to have a higher concentration on a surface of the particles than an inside of the particles.  However, in Jung, element B such as Al, Si, Ge, etc. is actually comprised in its “coating layer” (See its Paragraph [0035]), from which it can be inferred that 
It is the Office’s position that claim 1 does not require that the particle has a concentration gradient.  Because a concentration gradient is not claimed, the concentration of element B in the particle coating of Jung that is greater than the concentration of element B in the particle core of Jung reads on the limitation “the element B has a higher concentration on a surface of the particles than an inside of the particles” of claim 1. 
It is also the Office’s position that if the Applicant intends to claim a concentration gradient, then it is recommended that claim 1 be amended accordingly, if the specification supports such an amendment.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724